RYAN, Circuit Judge,
concurring in part.
I.
I respectfully disagree with Judge Moore’s treatment of the use of force instruction in part II-A of her opinion. In Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), the Supreme Court unambiguously held that “all claims that law enforcement officers have used excessive force — deadly or not — in the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard.” Id. at 395, 109 S.Ct. at 1871. The rule proposed in part II-A of the majority opinion would have left no room, as the Fourth Amendment and Graham require, for a reasonableness inquiry. Rather, it would have created a per se violation of the Fourth Amendment “after arrest” but before pretrial detention where “physical force” is used, regardless of the reasonableness of the use of force, or of the circumstances leading to the use of force.
The problem with this approach is two-fold. The first is that it is unconstitutional. Any claim alleging a violation of the Fourth Amendment must include an inquiry into the reasonableness of the action taken. The Fourth Amendment protects a citizen from the “unreasonable” seizure of his person. Thus, by definition, a “reasonable” use of force in the constitutional sense, is not a violation of the Fourth Amendment. Whether an action is “reasonable” in the Fourth Amendment sense, can only be analyzed by weighing and balancing “the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the countervailing governmental interests at stake.” Id. at 396, 109 S.Ct. at 1871 (internal quotation marks and citations omitted). Concomitantly, such a determination can only be made by looking at the totality of the circumstances. Indeed, the test of reasonableness used under the Fourth Amendment is incapable of precise definition or of mechanical application. Id. There is no such thing as a per se violation of the Fourth Amendment.
Second, creating a different Fourth Amendment standard applicable to the use of force in a post-arrest situation than is applicable to pre-arrest conduct, introduces a distinction in the meaning of the Fourth Amendment that is found nowhere in its language and is patently result-oriented. This approach is as problematic as it is disingenuous. Graham’s “in the course of an arrest” requirement does not have an inherent ending point. The determination of when an arrest ends and “custody” begins is a question that must be answered by looking at the totality of the circumstances in each case.
In this case there are no facts to indicate the precise point at which the “arrest” was over and “pretrial detention” began. We have previously held that the seizure that occurs during an arrest continues, for Fourth Amendment purposes, throughout the time the suspect remains in the custody of the arresting officers. McDowell v. Rogers, 863 *242F.2d 1302, 1306 (6th Cir.1988). The majority opinion cites McDowell for the proposition that there is no need to apply force once a suspect is handcuffed. However, the court in McDowell was not crystallizing the facts of that case to transform them into a per se Fourth Amendment rule.1 Rather, the court explicitly engaged in a “reasonableness” inquiry and determined that the force applied in that particular case was unreasonable.
The force that was used in the process of arresting Cox may have been unreasonable under the Fourth Amendment. But the law requires us to judge any claims alleging a violation of a constitutional right by reference to the specific constitutional standard that governs that right, rather than by some “generalized ‘excessive force’ standard.” Graham, 490 U.S. at 394, 109 S.Ct. at 1871. The court’s effort to add modifying clauses to its black letter rule defining just when the Fourth Amendment is violated in order to cover all the exceptions it can think of is doomed to failure. The test is reasonableness in the circumstances, and the opinion’s listing of modifiers cannot succeed in covering all of them.
In my judgment, it is impermissible for this court to create an entirely new standard that reads the hallowed reasonableness standard out of the Fourth Amendment to be applied in hypothetically conjured post-arrest, pretrial detention cases.
And so, I respectfully disagree with the analysis and resolution of the instructional issue discussed in part II-A of Judge Moore’s opinion. I therefore find no basis for reversal.
II.
I agree with Judge Moore’s treatment in part III-B of her opinion of the issue concerning the legal standards governing the admissibility of police informant Sprigg’s pri- or consistent statement.
Although I think Sprigg’s statements, that the police “beat the hell out of them” and “kicked Cox and ... hit Burgan in the head with a gun,” were admissible as prior consistent statements under Fed. R.Evid. 801(d)(1)(B), I do not think the trial court should be faulted for excluding them. As Judge Moore’s opinion suggests, the plaintiffs primary rationale at trial for introducing Spencer’s testimony concerning the statements is that they were excited utterances. Plainly they were not, and the trial court correctly rejected the evidence on that ground. Plaintiffs counsel’s further statement to the court that “the third prong of our position,” that the cross-examination of Sprigg suggested “recent fabrication,” was far too abstruse to expect the court to recognize it as a claim that the evidence was now being offered as a prior consistent statement. It was not error for the trial court to fail to recognize that the statements were admissible on a ground never clearly identified by plaintiffs counsel either descriptively or by reference to the appropriate federal rule of evidence.
I concur in the resolution of the other issues discussed in the majority opinion, however, finding no basis for reversal and remand, I would affirm the judgment of the district court.

. The other cases the majority opinion cites as authority supporting the creation of a new rule are inapplicable because they were all decided prior to Graham. Lewis v. Downs, 774 F.2d 711 (6th Cir.1985), involved a substantive due process, not Fourth Amendment, analysis.